

117 SRES 4 IS: Fixing the hour of daily meeting of the Senate.
U.S. Senate
2021-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 4IN THE SENATE OF THE UNITED STATESJanuary 3, 2021Mr. McConnell submitted the following resolution; which was ordered to lie over, under the ruleRESOLUTIONFixing the hour of daily meeting of the Senate.That the daily meeting of the Senate be 12:01 p.m. unless otherwise ordered.